Citation Nr: 0918051	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased rating for residuals of an 
exostosis of the left knee with atrophy of Muscle Group XII, 
evaluated as 10 percent disabling prior to February 28, 2008, 
and 20 percent disabling thereafter.

2.	Entitlement to a higher initial rating than 10 percent 
for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from January 1943 to 
October 1945; from January 1946 to May 1947; from June 1948 
to November 1948; and from March 1950 to March 1953.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in part denied a claim for a higher 
rating than 10 percent for residuals of exostosis of the left 
knee. Jurisdiction over the case was later transferred to the 
Atlanta, Georgia RO. 

The Board previously remanded this case for further 
development in October 2007, to primarily consist of 
scheduling a VA Compensation and Pension examination. In a 
March 2009 rating decision, the RO granted a claim then 
pending on appeal for a higher rating for residuals of a 
gunshot wound to the left hip, Muscle Group XIII, increasing 
from 20 to 40 percent the applicable rating, effective 
February 28, 2008. Since this constitutes the highest 
schedular evaluation assignable under 38 C.F.R. § 4.73, 
Diagnostic Code 5313 for injury to Muscle Group XIII, this 
particular claim has been resolved on the merits.

In addition, the RO's March 2009 decision granted a 20 
percent evaluation for the residuals of exostosis of the left 
knee with injury to Muscle Group XII, effective February 28, 
2008. As a higher schedular evaluation is still potentially 
assignable, this claim for increase remains on appeal. See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993). 

The RO also granted service connection for left knee 
degenerative joint disease (DJD), with a 10 percent 
evaluation, effective February 28, 2008. This award 
essentially constituted a separate compensable rating for 
another left knee injury residual. See 38 C.F.R. § 4.14 
(2008). The matter of a higher initial rating for this 
additional residual of the service-connected left knee injury 
remains before the Board for appellate disposition.

As a further preliminary matter, as indicated in the Board's 
October 2007 remand, the record raised the issues of 
entitlement to service connection for right side and lower 
spine disorders, claimed as secondary to the Veteran's 
already service-connected disabilities. These additional 
claims, however, still have not been developed and 
adjudicated by the RO. Accordingly, the claims are again 
REFERRED to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	During the time period prior to February 28, 2008, the 
Veteran's post-operative residuals of an exostosis of the 
left knee involved a moderate degree of impairment to Muscle 
Group XII. Since then, the degree of impairment due to muscle 
injury has been at the designation of moderately severe. 

2.	The Veteran's left knee degenerative joint disease has 
involved limitation of motion no worse than from 0 to 90 
degrees, with forward flexion further limited to 70 degrees 
from the impact of functional loss due to pain on use, and no 
additional indication of other impairment of the knee 
characterized by recurrent subluxation or lateral 
instability. 

3.	Since July 15, 2008, the Veteran had a post-operative 
left knee scar that was tender on palpation. 


CONCLUSIONS OF LAW

1.	The criteria for a higher rating for residuals of an 
exostosis of the left knee with atrophy of Muscle Group XII, 
evaluated as 10 percent disabling prior to February 28, 2008, 
and 20 percent disabling since, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.55, 4.56; 
4.73, Diagnostic Code 5312 (2008).

2.	The criteria for an initial rating higher than 10 
percent for left knee degenerative arthritis are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.71; 4.71a, Diagnostic Codes 5003, 5260 and 5261 
(2008).

3.	The criteria are met for a separate 10 percent rating 
for a scar, left knee, effective from July 15, 2008. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence issued in November 2007, 
the RO (through the Appeals Management Center (AMC) in 
Washington, D.C.) notified the Veteran as to each element of 
satisfactory notice set forth under the Pelegrini II decision 
pertaining to the claim for increased rating for exostosis of 
the left knee with atrophy of Muscle Group XII. The July 2004 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for an increased disability rating. 

The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi,        16 Vet. App. 183, 186-87 
(2002). An addendum to the November 2007 correspondence 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits.

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

While the VCAA correspondence did not contain the specific 
information prescribed in the Vazquez-Flores decision, the 
Board finds that any notice deficiency in this regard does 
not constitute prejudicial error that would preclude the 
essential fairness of this adjudication. 
 
Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim. The SOC and later SSOCs discussed the pertinent rating 
criteria, providing constructive notice of the applicable 
rating provisions. The claim was then readjudicated on 
several instances, most recently through an October 2008 
Supplemental SOC (SSOC). Thus, the Veteran was afforded an 
opportunity to substantiate his claim in view of the 
comprehensive notice provided. See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

The Veteran is also appealing the initial rating assigned 
following the RO's March 2009 rating decision that granted 
entitlement to service connection for the left knee post-
operative residual of degenerative arthritis. Where a claim 
for service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a NOD with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007) (in general 
observing that veteran must demonstrate prejudice from 
alleged VA failures to notify). There is therefore no 
requirement that the RO have apprised the Veteran of the 
requirements of the VCAA as pertaining to this claim. In any 
event, the Veteran has been provided the October 2008 
Supplemental SOC (SSOC) which cited to the applicable law and 
regulations. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). As 
the Board previously noted in its October 2007 remand, the 
Veteran had not been provided VCAA-compliant notice in 
advance of the April 2003 rating decision, or otherwise up to 
that point. 

The Board directed that on remand the Veteran receive this 
necessary correspondence. The RO/AMC then issued a November 
2007 corrective notice letter. The Veteran has had an 
opportunity to respond to this VCAA notice letter in advance 
of the October 2008 Supplemental SOC (SSOC) readjudicating 
his claim. During this timeframe the Veteran underwent VA 
examinations that provided findings essential to the 
determination upon his claim. There is no indication of any 
further available evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claim. Mayfield v. 
Nicholson, supra.                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has  also undergone several 
VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided additional records from 
a private treatment provider, and several statements in 
support of his claims. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 


In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

With reference to the recently service-connected left knee 
injury residuals of degenerative arthritis, the Board is 
presently considering the propriety of the initial assigned 
disability evaluation for this disorder. Where the veteran 
appeals the rating initially assigned for the disability, 
after already having established service connection for it, 
VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his or 
her disability over time. See Fenderson, 12 Vet. App. at 125-
26.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

Residuals of Exostosis of the Left Knee with Atrophy of 
Muscle Group XII

At present, the Veteran's service-connected residuals of an 
exostosis of the left knee with atrophy of Muscle Group XII, 
is evaluated as 10 percent disabling prior to February 28, 
2008, and 20 percent disabling since then, under 38 C.F.R. § 
4.73, Diagnostic Code 5312. He originally filed his claim for 
increased rating for this disability on August 2, 2002.

The Board has reviewed the competent evidence pertaining to 
the service-connected muscle injury at Group XII, and finds 
that the existing ratings continue to represent the severity 
of this disorder. The claim on appeal is therefore denied.

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The 
corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence 
or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

The regulations governing the evaluation of muscles 
disabilities further provide that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each muscle group affected. 38 C.F.R. § 
4.56(b).

Diagnostic Code 5312 pertains to Muscle Group XII which 
involves dorsiflexion of the foot, including extension of the 
toes and stabilization of the arch. Also involved are the 
anterior muscles of the leg, consisting of the tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius. Where the level of impairment 
is slight a noncompensable rating is assigned. Moderate 
impairment warrants a 10 percent rating. Moderately severe 
impairment warrants a 20 percent rating. The maximum 
assignable 30 percent rating corresponds to severe 
impairment.

A.	 August 2, 2002 to February 27, 2008

During the initial time period under consideration, the 
criteria for assignment of a higher 20 percent rating 
requires evidence of moderately severe impairment. 

The Veteran underwent a VA Compensation and Pension 
examination of the bilateral lower extremities in April 2003, 
for residuals status-post shrapnel wound to his left hip, as 
well as a removal of an exostosis from his left knee. It was 
noted there was a remote history of polio as a child, which 
resulted in left upper extremity weakness. The Veteran's 
primary reported concern was that of recent falls, and he 
stated he felt his knee was buckling and giving way causing 
him to lose his balance.  On objective examination, the 
Veteran had mild quadriceps atrophy on the left side when 
compared to the left leg. There was approximately 4/5 
quadriceps strength, 4/5 hamstring strength, 4/5 strength on 
dorsiflexion, 5/5 on plantar flexion on the left, and 5/5 
extensor hallucis longus function on strength testing. On a 
joint examination, the Veteran demonstrated no gross knee 
instability, including varus or valgus stress, or anterior or 
posterior drawer testing. The examiner's overall impression 
was mild residual abductor and quadriceps weakness. 

The examiner further observed that with regard to the 
Veteran's expressed tendency to fall, there was no structural 
evidence of knee instability, or other readily apparent 
explanation for falls with the frequency the Veteran had 
experienced.   

Records of VA outpatient treatment include an August 2003 
neurology consultation which notes a history of temporary 
paralysis which affected the Veteran's arms during childhood 
due to polio, and which resolved after a few years. The 
Veteran now described having trouble falling, worse in the 
previous year, with balance difficulties. 

Neurologically, sensation was intact to light touch, with 
very mild vibratory loss in the feet. There was minimal loss 
of strength in some areas of the lower extremities, and 
somewhat more significant results in the upper extremities. 
Reflexes were hyporeflexic throughout 1+, with biceps and 
adductors toes mute. The impression was likely post-polio 
syndrome. An October 2003 report noted a continuing problem 
with falls, but attributed this generally to weakness on the 
right side of the quadriceps, ankle dorsiflexors. The left 
knee showed ligamentous stability, and it was unclear why the 
Veteran complained of giving way on this stronger side.          

A December 2003 EMG study revealed mixed sensory/motor, mild 
axonal peripheral polyneuropathy, with more involvement to 
the right lower extremity, which was considered a possible 
manifestation of post-polio syndrome. An x-ray of the left 
knee revealed mild degenerative joint disease. According to 
the evaluating physician, the x-ray did not appear to show 
degenerative joint disease as a cause of the knee buckling. 

A September 2004 letter from a treatment provider with a 
cardiac and pulmonary rehabilitation clinic states that the 
Veteran had expressed difficulty walking on a treadmill over 
extended periods of time due to cramping and weakness of his 
legs, and also had poor progression on attempting weight 
training exercises for the lower extremities.

The Veteran's muscle injury to Muscle Group XII in proximity 
to the left knee did not attain a moderately severe degree of 
impairment. The primary manifestation of this service-
connected disability was mild to moderate loss of strength 
throughout the left lower extremity, and some weakness on 
periods of extended exercise. There were otherwise no signs 
of fatigue, pain, loss of coordination, or other cardinal 
signs of muscle disability. The regulations in defining 
"moderately severe" impairment specifically denote that 
this will involve consistent complaints of cardinal symptoms 
of muscle disability, and potentially also inability to keep 
up with work requirements. 38 C.F.R. § 4.56(d)(3)(ii). 

The medical evidence does not show structural findings 
consistent with moderately severe injury. The diagnosis on 
examination in April 2003 was mild residual abductor and 
quadriceps weakness. Generally, the objective findings due to 
moderately severe muscle injury include loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. 38 C.F.R. § 4.56(d)(3)(iii). The 
clinical evidence does not show that any of these 
manifestations then existed.

The VA outpatient records document that the Veteran had an 
ongoing difficulty with ambulation and at that point a 
tendency to sustain falls, however, the evaluating VA 
physicians consistently attributed this condition to a 
generalized sensorineural polyneuropathy disorder that was 
more pronounced on the right side. On several instances the 
treating physicians identified symptoms of post-polio 
syndrome as a factor in the periods of gait instability the 
Veteran had described. At least one evaluating physician 
ruled out left knee instability as the reasons for the 
tendency to experience falls. As a result, there is a 
competent medical basis to distinguish these noted problems 
from the service-connected impairment to Muscle Group XII. 
See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(where it is not possible to separate the effects of a 
service-connected disability from any nonservice-connected 
conditions by competent opinion, all symptoms must be 
attributed to the service-connected disability). See also, 
Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Thus, the present 10 percent rating for the post-operative 
removal of an exostosis from the left knee involving injury 
to Muscle Group XII remains the most accurate determination 
of the severity of this service-connected disability, for the 
current timeframe under review. 

B.	 February 28, 2008 to the Present

On VA examination in February 2008 the Veteran complained of 
subjective weakness in the proximal musculature of the left 
greater than the right lower extremity, and difficulty with 
rising from a seated position. He reported having had pain 
and stiffness in the left knee and left hip. The medical 
history included severe pain debridement following the 
gunshot wound to the left hip and left knee, and pertaining 
to the left knee he complained of pain, stiffness, swelling, 
weakness, and instability, with frequent falls occurring 
multiple times per knee associated with instability. He 
denied any heat, redness, recurrent subluxation, or 
dislocation, and did complain of worsening of pain with 
changes in barometric pressure, when pain increased from 
moderate to severe in intensity. He was not then taking any 
medications, and was independent as to activities of daily 
living. 

Physical examination revealed that on visual inspection of 
the thigh muscles, as well as quadriceps-hamstrings group and 
gluteal group there was mild atrophy on the left compared to 
the right, and 4+/5 strength in both of these muscle groups 
on the left side. The diagnosis was in part, residuals of 
gunshot wound to the left hip and the left thigh. 

On re-examination in July 2008, the examiner identified the 
muscle groups involved as groups XII and XIII, and the 
initial injury as gunshot wound shrapnel which caused a 
through and through injury. There were no associated bone, 
nerve, vascular or tendon injuries. There was pain, decreased 
coordination, increased fatigability, weakness, and 
uncertainty of movement. Muscle function was considered 
normal  in terms of comfort, endurance and strength 
sufficient to perform activities of daily living. There was 
present a left lateral knee scar 0.5-cm wide by 4-cm long. 
The scar was painful to palpation. It was not adherent. There 
were no separate entry and exit scars. The examiner further 
observed that there were no residuals of nerve damage, 
residuals of tendon damage, residuals of bone damage, 
findings of muscle herniation, or loss of deep fascia or 
muscle substance. There was some limitation of motion of the 
knee joint by muscle disease or injury. Other significant 
findings included 4/5 quadriceps strength, 4/5 hamstring 
strength, 4/5 dorsiflexion, and 5/5 plantar flexion all on 
the left side. Each thigh measured 19-inches in 
circumference. The diagnosis was service-connected residuals 
of injury to the left muscle groups XII and XIII. 

The VA examiner indicated that the clinical findings 
described in the joint and muscle exam reports were at least 
as likely as not attributable to the service-connected 
disabilities, and not attributable to nonservice-connected 
pathology.           It was deemed mere speculation to 
separate service-connected from nonservice-connected 
pathology. It was also considered mere speculation to report 
functional loss in terms of additional degrees of lost 
motion, as the Veteran was not experiencing a flare-up at 
that point. The examiner further indicated that the damage to 
left muscle group XII was considered moderately severe, while 
damage to left muscle group XIII was severe. 

The Board finds that the record does not support an increased 
evaluation for  impairment to Muscle Group XII since February 
28, 2008. Initially, the July 2008 VA examiner described the 
level of muscle injury to this area as "moderately severe" 
following his physical examination. The Board has further 
considered the medical evidence in addition to this 
physician's characterization to most accurately assess the 
Veteran's symptomatology under the rating criteria. The VA 
medical examination findings corroborate that the Veteran 
sustained several cardinal signs and symptoms of muscle 
disability, based upon his description of having experienced 
pain, weakness, instability, fatigability, and decreased 
coordination. Muscle strength was measured as slightly 
diminished on the left side. 

The specific applicable criteria for a "severe" muscle 
injury provides that these cardinal signs and symptoms are 
worse than those shown for moderately severe injuries. 38 
C.F.R. § 4.56(d)(4)(ii). While there was clearly functional 
limitation experienced, the July 2008 VA examiner did 
consider muscle function at least acceptable for a normal 
level of endurance and strength sufficient to perform 
activities of daily living. 

Further, the February 2008 examiner primarily identified the 
occurrence of mild atrophy to the muscles of the quadriceps-
hamstrings group and gluteal group of the left lower 
extremity. The July 2008 examiner further observed that there 
were no injury residuals of nerve damage, tendon damage, bone 
damage, findings of muscle herniation, or loss of deep fascia 
or muscle substance. Based on these observations, the 
impairment to the Muscle Group XII did not show any of the 
characteristic objective components of severe muscle injury, 
such as depressed and adherent scars, loss of deep fascia or 
muscle substance, abnormal muscle contraction, or severe 
impairment of function on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  

Accordingly, based on the evidence in its entirety, a rating 
greater than 20 percent from February 28, 2008 onwards is 
denied.

Degenerative Joint Disease, Left Knee

The RO has assigned a 10 percent initial rating for left knee 
degenerative joint disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, for traumatic arthritis, which is in 
turn rated on the basis of degenerative arthritis at 
Diagnostic Code 5003. 

As the medical evidence continues to demonstrate that the 
Veteran manifests substantially retained left knee mobility, 
without other associated left knee symptomatology, the claim 
for an increased evaluation for left knee degenerative joint 
disease is being denied. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5260 pertains to 
limitation of leg flexion, and provides for a noncompensable 
rating when flexion is limited to 60 degrees. A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.


Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The report of the Veteran's February 2008 VA orthopedic 
examination indicated that on examination of the joints, on 
the left knee he had tenderness to palpation over the 
infrapatellar space and suprapatellar space, as well as trace 
edema. He had an antalgic gait. No redness was noted, and 
there was no ankylosis. Range of motion findings were of 
flexion to 100 degrees, extension to -10 degrees, active and 
passive, with pain throughout. Repetitive testing was 
unchanged from baseline at the left knee. Anterior and 
posterior drawer tests were applied, with no evidence of 
anterior cruciate or posterior cruciate ligament instability. 
Varus and valgus maneuvers were also applied, and no 
instability was noted. McMurray testing was negative for 
medial or lateral meniscus entrapment. The diagnosis was in 
part, degenerative joint disease of the left knee.

The Veteran's July 2008 VA examination noted his report that 
the joint dysfunction had become progressively worse since 
service. He stated that he frequently used a walker and was 
unable to stand for more than a few minutes. He described 
left knee joint symptoms of giving way, instability, pain, 
stiffness, and weakness. There were otherwise no episodes of 
dislocation or subluxation, locking episodes, or effusion. 
There were flare-ups of joint disease that occurred weekly, 
during which time the Veteran reportedly could not walk or 
stand. 

According to the examiner, as the Veteran was not then 
experiencing a flare-up, it would be mere speculation to 
report limitation in range of motion during a flare-up. 
Objectively, the Veteran had an antalgic gait. Left knee 
range of motion consisted of flexion from 0 to 90 degrees 
active motion, with pain beginning at 70 degrees; and on 
passive motion flexion from 0 to 100 degrees, with pain 
beginning at 70 degrees. Left knee extension was to 0 
degrees, without signs of pain. 

On repetitive resting range of motion values were unchanged 
from baseline values reported, and no pain, fatigue, weakness 
or incoordination was noted. The examiner further noted there 
was no loss of a bone or part of a bone, and no inflammatory 
arthritis or joint ankylosis. There was left knee grinding 
and clicking. There was no crepitation, instability, patellar 
or meniscus abnormality, or other knee abnormality. The 
diagnosis was the residuals of exostosis of the left knee. 

An increased rating will be denied. The current 10 percent 
rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 for degenerative arthritis established by x-ray 
evidence, with otherwise noncompensable limitation of motion. 
The more recent VA examination reports continue to show range 
of motion in the left knee that does not warrant a 
compensable rating. The most pronounced findings were on the 
July 2008 examination which indicated forward flexion to 90 
degrees, and extension to  0 degrees. Forward flexion was 
additionally limited to 70 degrees when accounting for the 
impact of functional loss due to pain, and also following 
repetitive motion testing. See DeLuca, 8 Vet. App. at 204-07; 
38 C.F.R. §§ 4.45, 4.59. While clearly indicative of some 
limitation of mobility, the results pertaining to forward 
flexion still do not correspond to the minimum requirement 
for a 10 percent rating under Diagnostic Code 5260 for 
forward flexion limited to 60 degrees. 

There is also no indication of a basis for a separate 
compensable rating for left knee instability and/or recurrent 
subluxation, because anterior and posterior drawer tests, 
varus and valgus maneuvers, and McMurray testing were all 
negative. The July 2008 VA examination also did not reveal 
any signs of crepitation, knee instability, or patellar or 
meniscus abnormality. A separate compensable rating under 
Diagnostic Code 5257 for other impairment of the knee in 
addition to that already provided for degenerative arthritis 
is therefore not assignable. The disorder is also not 
characterized by symptomatology consistent with other 
potentially applicable diagnostic codes for evaluating left 
knee joint pathology, including under Diagnostic Codes 5258 
or 5259 for dislocation or removal of the semilunar 
cartilage, respectively, or Diagnostic Code 5262 for 
impairment of the tibia and fibula. Thus, the current 10 
percent rating for left knee degenerative joint disease 
remains the proper evaluation under the rating schedule. 

Scar, Left Knee

Based upon clinical information obtained pursuant to the 
evaluation of the residuals of the Veteran's exostosis of the 
left knee with atrophy of Muscle Group XII,          there is 
further evidence of a post-surgical scar from removal of the 
exostosis           in service. As indicated, there is 
present a left lateral knee scar 0.5-cm by 4-cm.   On 
examination, the scar was nonadherent, but was painful to 
palpation. 

Effective August 30, 2002, VA revised the schedular criteria 
for the evaluation of dermatological disorders. See 67 Fed. 
Reg. 49,596 (July 31, 2002) (later codified at 38 C.F.R. § 
4.118). Under the post-August 30, 2002 criteria, Diagnostic 
Code 7804 provides that a scar that is superficial and 
painful on examination warrants the assignment of a 10 
percent rating. Note 1 to the criteria provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.


The post-operative scar on the left knee which the Veteran 
had manifested meets the requirements under the applicable 
rating criteria for a 10 percent rating under  38 C.F.R. § 
4.118, Diagnostic Code 7804. This constitutes a separate 
compensable disorder from the already service-connected 
residuals of left knee exostosis removal. See 38 C.F.R. § 
4.14. A 10 percent rating for a left knee scar is therefore 
assigned, effective from the July 15, 2008 date of the 
examination that provided essential information as to the 
characteristics of this component of the Veteran's service-
connected left knee disability.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. In 
this case, the Veteran has not shown that his service-
connected residuals of an exostosis of the left knee with 
atrophy of Muscle Group XII, as well as the other above-
referenced compensable disorders, have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. 

The Veteran is not currently employed due to his retirement 
several years ago, and more recent examination findings 
confirm muscle function was considered sufficient in terms of 
comfort, endurance and strength to perform activities of 
daily living. The Veteran's service-connected disorders also 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,         9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons, the Board is denying claims for increased 
ratings for exostosis of the left knee with atrophy of Muscle 
Group XII, and left knee degenerative joint disease, but is 
granting a separate 10 percent rating for a left knee scar 
effective July 15, 2008. To the extent the preponderance of 
the evidence does not warrant any higher rating, the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.


ORDER

An increased rating for residuals of an exostosis of the left 
knee with atrophy of Muscle Group XII, evaluated as 10 
percent disabling prior to February 28, 2008, and 20 percent 
disabling thereafter is denied.

A higher initial rating than 10 percent for degenerative 
joint disease, left knee,          is denied.

A separate 10 percent rating for a scar, left knee, is 
granted, effective July 15, 2008, subject to the law and 
regulations governing the payment of VA compensation 
benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


